UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 4, 2010 BANCORP OF NEW JERSEY, INC. (Exact name of registrant as specified in its charter) NEW JERSEY (State or other jurisdiction of incorporation) 001-34089 (Commission File Number) 20-8444387 (I.R.S. Employer Identification No.) 1365 Palisade Ave, Fort Lee, New Jersey07024 (Address of principal executive offices) (Zip code) (201) 944-8600 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 2.02Results of Operations and Financial Condition. On February 4, 2010, Bancorp of New Jersey, Inc. issued a press release reporting its financial results for the fiscal period ended December 31, 2009.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. The following exhibits are filed with this Form 8-K: Exhibit No. Description Press release dated February 4, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BANCORP OF NEW JERSEY, INC. Date:February 8, 2010 By: /s/ Michael Lesler Name: Michael Lesler Title: President and Chief Operating Officer EXHIBIT INDEX Exhibit No. Description Press release dated February 4, 2010
